EXHIBIT 99.1 SUBSEQUENT TRANSFER AGREEMENT SUBSEQUENT TRANSFER AGREEMENT, dated as of April 30, 2007 (this “Subsequent Transfer Agreement”), among CWABS, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC., a New York corporation, in its capacity as a seller under the Pooling and Servicing Agreement referred to below (“CHL”), PARK MONACO INC., a Delaware corporation, in its capacity as a seller under the Pooling and Servicing Agreement (“Park Monaco”), PARK SIENNA LLC, a Delaware limited liability company, in its capacity as a seller under the Pooling and Servicing Agreement (“Park Sienna” and, together with CHL and Park Monaco, the “Sellers”) and THE BANK OF NEW YORK, a New York banking corporation, as trustee (the “Trustee”); WHEREAS, the Depositor, CHL, Park Monaco, Park Sienna, the Trustee, Countrywide Home Loans Servicing LP, as Master Servicer, and The Bank of New York Trust Company, N.A., as Co-Trustee, have entered into the Pooling and Servicing Agreement, dated as of March 1, 2007 (the “Pooling and Servicing Agreement”), relating to the CWABS, Inc. Asset-Backed Certificates, Series 2007-5 (capitalized terms not otherwise defined herein are used as defined in the Pooling and Servicing Agreement); WHEREAS, Section 2.01(d) of the Pooling and Servicing Agreement provides for the parties hereto to enter into this Subsequent Transfer Agreement in accordance with the terms and conditions of the Pooling and Servicing Agreement; NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged the parties hereto agree as follows: (a)The “Subsequent Transfer Date” with respect to this Subsequent Transfer Agreement shall be April 30, 2007. (b)The “Subsequent Transfer Date Purchase Amount” with respect to this Subsequent Transfer Agreement shall be $55,666,203.53. (c)The Subsequent Mortgage Loans conveyed on the Subsequent Transfer Date shall be subject to the terms and conditions of the Pooling and Servicing Agreement. (d)Annex I hereto sets forth a list of the Mortgage Loans which are Delay Delivery Mortgage Loans. (e)In case any provision of this Subsequent Transfer Agreement shall be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions or obligations shall not in any way be affected or impaired thereby. (f)In the event of any conflict between the provisions of this Subsequent Transfer Agreement and the Pooling and Servicing Agreement, the provisions of the Pooling and Servicing Agreement shall prevail. (g)This Subsequent Transfer Agreement shall be governed by, and shall be construed and enforced in accordance with the laws of the State of New York. (h)The Subsequent Transfer Agreement may be executed in one or more counterparts, each of which so executed and delivered shall be deemed an original, but all such counterparts together shall constitute but one and the same instrument. 2 IN WITNESS WHEREOF, the parties to this Subsequent Transfer Agreement have caused their names to be signed hereto by their respective officers thereunto duly authorized as of the day and year first above written. CWABS, INC., as Depositor By: /s/Darren Bigby Name: Darren Bigby Title: Executive Vice President COUNTRYWIDE HOME LOANS, INC., as a Seller By: /s/Darren Bigby Name: Darren Bigby Title: Executive Vice President PARK MONACO INC., as a Seller By: /s/Darren Bigby Name: Darren Bigby Title: Executive Vice President PARK SIENNA LLC, as a Seller By: /s/Darren Bigby Name: Darren Bigby Title: Executive Vice President 3 THE BANK OF NEW YORK, not in its individual capacity, but solely as Trustee By: /s/Michelle Penson Name: Michelle Penson Title:
